Order entered September 12, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00011-CV

                   SNIDER PLAZA ALLIANCE, Appellant

                                       V.

     THE CITY OF UNIVERSITY PARK, PATRICK BAUGH, IN HIS
       OFFICIAL CAPACITY AS DIRECTOR OF COMMUNITY
        DEVELOPMENT, AND JAMES E. STRODE, Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-14812

                                    ORDER

      Before the Court is appellees’ September 8, 2022 second motion for

extension of time to file their brief. We GRANT the motion to the extent we

SUSPEND the deadline for the filing of the brief pending disposition of appellees’

September 6, 2022 motion to dismiss the appeal.


                                            /s/   KEN MOLBERG
                                                  JUSTICE